Seevees, J.
In Lacy v. Dubuque Lumber Co., 43 Iowa, 510, it was held that the face of the noto shewed that it had *592been executed by the corporation. The question in that case was whether the corporation was bound, and not whether Mr. Moore, who signed the note as president of the corporation, and for it, was bound. In the case at bar, it may be conceded that the Independence Manufacturing Company is bound, and still the question remains whether the defendant is not also. The note purports on its face to be the note of all the persons, including the corporation, who executed it. There is nothing on the face of the note which indicates that the defendant signed it as president of the manufacturing company, and for it. Whether parol evidence can be introduced to show that he did, we are not called on at this time to determine. But see Wing v. Glick, 56 Iowa, 473; Rendell v. Harriman, 75 Me., 497; Bean v. Pioneer Min. Co., 6 Pac. Rep., 86; and Haile v. Peirce, 32 Md., 327.
The courts have been called on to determine who is bound on notes similar in some respects, and yet all to which our attention has been called are different from the instrument sued on. Some of these do not disclose the name of any principal except the persons who have signed the note, or claim to have done so in a representative capacity. In this case, as the note purports to bind both the corporation and the defendant, and there is nothing to indicate that tire defendant was president of the corporation, or had signed the note for it, or in its behalf, we think he is bound personally, and that the letters “Pres.” must be regarded simply as descriptive of the person to whose signature they are appended. It follows that the court erred in sustaining the demurrer.
Reversed.